Per Curiam.
Respondent was admitted to practice by this Court in 1987. She maintains an office in the Village of Sharon Springs, Schoharie County.
By decision dated December 9, 2004, respondent was suspended for two years, which suspension was stayed upon condition that respondent provide petitioner with a full accounting of her clients’ funds from her closed escrow account, submit to petitioner quarterly reports by a certified public accountant confirming she is maintaining her new escrow account in accordance with the applicable provisions of the attorney disciplinary rules, and submit proof that she has taken and passed the Mul*1107tistate Professional Responsibility Examination within the suspension period (Matter of Reul, 13 AD3d 800 [2004]).
Respondent now applies for termination of the suspension. Petitioner opposes the application. Petitioner cites issues regarding the closure of respondent’s old escrow account, errors in two reports submitted by respondent’s accountant and one instance of respondent issuing an escrow check payable to cash (Code of Professional Responsibility DR 9-102 [e] [22 NYCRR 1200.46 (e)]).
Under the circumstances presented, we deny respondent’s application without prejudice to renewal in one year from the date of this decision.
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that respondent’s application is denied, without prejudice to renewal in one year from the date of this decision.